 PACIFIC STATES STEEL CORPORATION641Accordingly, we find that all professional employees at the Employ-er's Air Brake Division and Industrial Products Division at Wilmer-ding,Pennsylvania, including design engineers A and B, testengineers A and B, staff engineers, junior engineers, and chemists A,but excluding all other employees,14 artists A, equipment planningengineers, plant engineers, tool standards engineers, metallurgist A,foundry metallurgists, technical writers A and B, layout designers,technical specialists, service engineers A and B, sales engineers Aand B, patent attorneys A and B, nurses, and supervisors as defined inthe Act constitute a unit appropriate for the purposes of collectivebargaining within the meaning of section 9 (b) of the Act[Text of Direction of Election omitted from publication ]27 At present the Employer has no incumbents in the classifications of accountant,metallurgist B, chemist B, and instrument engineerThese positions have been vacantfor some time and it is doubtful if they will be filled in the near futureWe therefore donot make specific findings as to the above four classifications at this timePacific States Steel CorporationandOperating Engineers LocalUnion No.3, IUOE, AFL-CIO, Petitioner.Case No f0-RC-3519August 26, 1958'DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Paul A Cassady, hear-mg officerThe hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed tPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning]Upon the entire record in this case, the Board finds1The Employer is engaged in commerce within the meaning ofthe Act2The labor organizations involved claim to represent certain em-ployees of the Employer.'At the hearing the Intervenor moved to dismiss the petition upon the ground that thecase presents a jurisdictional dispute not properly resolvable in a representation proceedingThe Employer also moved to dismiss the petition contending that theGeneral BoxCompanydoctrine(82 NLRB 678)does not justify directing an electionWe find nomerit in either of the motionsThe issue in this proceeding relates to the composition ofa unit soughtby the Petitionerand is not a jurisdictional dispute in the statutory senseThe Petitionerhas never been certified as bargainingrepresentativealthough for manyyears it has been recognizedas the representativeof crane operators,locomotive engineers,and switchmenThe Petitioner iswilling togo to an election for such a unit and theEmployer does not dispute its appropriateness,In these circumstances, we find that aquestion concerning representation exists under the holding in theGeneral Boxcase121 NLRB No 79487926-59-vol 121-42 642DECISIONS OF NATIONAL LABOR RELATIONS BOARD3A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and(7) of the Act.4 The Petitioner seeks to represent a unit of all crane operators,locomotive engineers,switchmen,including typewriter crane opera-tors,tractor operators,bulldozer operators,roller operators, bladeoperators,trenching machine operators,carryall operators,cleatracloader operators,backhoe shovel operators,and overhead loaderoperators,excluding production and maintenance employees certifiedto other labor organizations, pay loader operators, A-frame truckoperators,fork lift truck operators,guards, office clerical employees,and supervisorsShould the Board find some other unit appropriate,the Petitioner seeks an election for that unitThe Employer and theIntervenor,United Steelworkers of America,AFL-CIO,contend thatthe sole appropriate unit consists of locomotive crane operators, boomcrane operators,overhead cab crane operators,locomotive engineers,and switchmenThe Employer is a corporation engaged in the production of steelproducts at its plant in Niles, CaliforniaThe parties have stipulatedthat the Employer is engaged in a basic steel operationOn August 31, 1944, following a Board-directed election, the Inter-venor was certified as the collective. bargaining representative of theproduction and maintenance employees at the Employer's Niles, Cali-forma, plant, excluding among others gall employees now representedby" the Petitioner2The employees then represented by the Peti-tioner included only cranemen,locomotive engineers,and switchmenSince the certification, the Employer has bargained with both thePetitioner and the Intervenor for employees in their respective units.The contracts with the Petitioner have covered"all employees per-forming work coming within its jurisdiction"In 1955 a disputearose between the Petitioner and the Intervenor as to whether forkliftoperators,A-frame truck operators, {and water tenders were includedin the Petitioner's or the Intervenor's unitTo resolve the disagree-ment, the Employer filed a motion with the Board requesting clari-fication or interpretation of the 1944 certificate to the IntervenorAfter receiving briefs from the contending unions the Board decidedthat only employees represented by the Petitioner in 1944 were ex-cluded from the production and maintenance unit3The Board said:We find nothing in the decision to indicate that the Board in-tended that classifications of employees falling within the Engi-neers' [Petitioner's] jurisdiction but not then employed by theEmployer were also to be excluded from the production and main-tenance unitThe use of the words"employees now represented2 Paozfio States Steel Corporatson,57NLRB 1084 and 1220a Pacific States Steel Corporation,113 NLRB 222 PACIFIC STATES STEEL CORPORATION643by the Engineers" clearly shows 'a contrary intent. . . . The merefact the Employer, by contract, has recognized the Engineers forall employees performing work coming within its jurisdictioncannot affect the certification.The Board then found that, as the disputed classifications had not beenin existence at the time of the Board's decision, they were includedin the unit for which the Intervenor was certified as bargainingrepresentative.In view of the Board's 1955 decision, to which we adhere, the onlyquestion is the extent to which the classifications sought to be includedin the Petitioner's unit are already included in the Intervenor's pro-duction and maintenance unit.4There is no dispute that crane operators, locomotive engineers, andswitchmen are excluded from the production sand maintenance unit,have been represented by the Petitioner for many years, and mayconstitute an appropriate unit.Of the remaining employees in the proposed unit, the Employerdoes not have job classifications such as bulldozer operator, carryalloperator, backhoe shovel operator, cleatrac loader operator, or over-head loader operator.Nor does it have equipment which employeesin these categories would normally operate.Accordingly, the unitfound appropriate hereinafter will not include any such classifications.Since July 1, 1956, the^Employer has purchased the equipment for,and has established the classifications of, roller operator and bladeor scraper operator.'The Employer has bargained with the Inter-venor for such job categories since their creation.As these j obs werenot in existence in 1944, we find that they are included in the pro-duction and maintenance unit.Although the. classification of trenching machine operator has beenin existence a long time, it has never been represented-by the Peti-tioner.We therefore exclude it from the proposed unit.In the Petitioner's current collective-bargaining contract with theEmployer, there is a classification of "loader operator (tractor)."The Intervenor's contract includes the classification "payloader oper-ator."Both classifications operate similar equipment.The onlydifference between "tractor loader" and "payloader" machines is thatthe former rolls on tracks and the latter on rubber tires.The "loaderoperator (tractor)" was not one of the classifications represented bythe Petitioner at the time of the 1944 certification., Accordingly, -itwas included within the scope of the certified production and main-tenance unit.The fact that the Employer subsequently by contract*The parties have stipulated that the Employer is part of the basic steel industry.Under theNational Tube Companydoctrine (76 NLRB 1199),as affirmed in theAmericanPotashAChemical Corporationcase (107 NLRB 1418),severance of additional em-ployees from the production and maintenance unit is precluded.5 The blade or scraper is also referred to as the"motor patrol." 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecogmzed.tlle Petitioner as the representative of this job classificationcannot affect the scope of the certification 6We shall thereforeexclude tractor operators from the unitThe Petitioner seeks to include typewriter crane operatorsThereis no such job classificationA "typewriter" crane has its controlshanging about shoulder high from the floor and with those controlsthe crane is operated by hand from the floor In contrast, a "caboperated" crane is manipulated by an operator stationed in a cabalongside the crane, 20 or 30 feet above the groundNo special per-son operates the "typewriter" craneAny employee can operate oneof them in connection with his work- The Employer has had "type-writer" cranes since long before the 1944 certificationAt no timehas the Petitioner been recognized as representative of employeesoperating such cranesOnly the Intervenor has been so recognizedWe find that employees operating "typewriter" cranes are included inthe unit for which the Intervenor is the certified bargaining repre-sentativeWe shall exclude them from the proposed unitWe find that the following employees of the Employer constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act'All locomotive crane operators, ladle crane operators, overheadscrapyard crane operators, pit crane operators, rolling mill craneoperators, overhead, fabrication crane operators, 30" mill billet craneoperators, 30" mill ingot crane operators, 16" mill billet crane oper-ators, supply crane operators, crane leadermen, locomotive engineers,and switchmen at the Employer's Niles, California, plant, excludingtypewriter crane operators, tractor operators, roller operators, bladeor scraper operators, trenching machine operators, payloader oper-ators, A-frame truck operators, fork lift truck operators, productionand maintenance employees, office clerical employees, guards, andsupervisors as defined in the Act[Text of Direction of Election 8 omitted from publication ]8PacificStates Steel Corporation113 NLRB 2227 7 In view of the above, we find that the Employer's and Intervenor's motion to dismissthe petition upon the grounds that(1)An existing collective-bargaining contract be-tween the Employer and the Intervenor is a bar, and (2) the Petitioner is seeking tocarve out a unit from a basic steel industrial unit contrary to the doctrine enunciatedby the BoardinNational Tube Company,supra,and inAmerican Potash t ChemicalCorporation,supra,and the Employer'smotion to dismiss the petition on the ground thatthe unit sought by the Petitioner is contrary to the certification inPacific States SteelCorporation,supra,are without meritAccordingly,the motions are denied8The Intervenor requests that its name be placed on the ballotThe Petitioner doesnot oppose the request but questions the sufficiency of the Intervenor's showing of interestfor such purposeIn the circumstances of this case,including the Intervenor's con-tractual interest in other employees gf,,the Employer,and the fact that no party opposesthe request,we find that the Intervenor's showing of interest is sufficient to warrant itsparticipation in the electionSeeSt Regis Paper Company,80 NLRB 570